933 A.2d 722 (2007)
284 Conn. 919
STATE of Connecticut
v.
Michael CYR.
Supreme Court of Connecticut.
Decided September 26, 2007.
Sarah Hanna, deputy assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 101 Conn.App. 701, 923 A.2d 772 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that at the time of his arrest the defendant was not operating a motor vehicle?"
SCHALLER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17975.